Howell, J.
These suits, consolidated, are brought to recover of the defendants respectively the amounts of two policies of insurance effected in March, 1865, on the steamer Fanny Fisk, which was lost by sinking in the Rio Grande on the 3d July, 1865. The defence is, that the vessel was unseaworthy during the term of the policy, and was not lost by any of the perils insured against.
Judgments were. rendered in favor of plaintiffs, and defendants have appealed.
It is shown that the vessel was in good condition, seaworthy, and well officered and provisioned, at the date of the policies, and so continued until the morning of the 3d day of July, when about one or two o’clock a firewas discovered in a room on the main-deck, where oils, carpenter’s *103tools, etc., were stored; that in the course of an hour the fire was with great exertions extinguished, and that about an hour or an hour- and. a half thereafter the boat suddenly sank — those on board barely having time to escape. The description given by the witnesses of the fire, and its effects, satisfies us that the loss was the direct consequence of the fire, and, therefore, the principle of law invoked by the defendants, that no specific cause being shown for the disaster, the -presumption is, that at the time of the loss the vessel was unseaworthy, is not applicable. Under the evidence, no other cause can be assigned for the sinking than the damage caused by the fire.
We therefore conclude that the loss was the result of perils insured against.
Judgment affirmed, with costs.
Rehearing refused.